—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment as a registered nurse at a correctional facility after she initiated a course of treatment for alcohol withdrawal for an inmate, which included the administration of a narcotic, without a physician’s order and without first obtaining the inmate’s medical chart. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant engaged in disqualifying misconduct (see, Matter of Wright [Commissioner of Labor], 249 AD2d 668). Contrary to claimant’s argument, her conduct was clearly adverse to the employer’s best interest and had potentially serious consequences (see, id.). Notably, the Board found that claimant knew she needed a doctor’s order and, if the inmate had been severely symptomatic, she had other options available which she did not pursue. Claimant’s testimony that she acted appropriately merely presented a credibility issue, which the Board was free to resolve against her (see, Matter of Dennis [Westgate Nursing Home — Sweeney], 233 AD2d 730, lv denied 89 NY2d 811). Claimant’s remaining contentions have been reviewed and found to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.